SOMERYILLE, J.
— Upon a 'trial involving the right of property which is levied on by execution or attachment, the statute provides that, if the jury subject the property to the payment of the execution or debt, “they must, as far’as practicable, assess the value, at the time of trial, of each article separately.” — Code, 1876, §3343. The statute is the same in reference to actions of detinue, involving the recovery of property in specie. — Code, § 2944. These provisions are manifestly for the mutual benefit and protection of the parties litigant, in the event of a failure to produce any portion of the property which is condemned, or recovered in specie, as the case may be. The assessment of values must, as far as practicable, be sufficiently certain to enable the court to fix the liability of the party, who, being in possession of the property, makes default by failing or *311refusing to have any part of it forthcoming in obedience to his legal duty.
We are of opinion that, under this rule, the verdict of the jury should have assessed separately the value of the imi-cotton, shown to be seventeen bales in number, and of the seed-cotton, shown to have been about forty-eight hundred pounds in weight. The various bales of cotton need not have been separately valued at so much per bale, unless the quality was of different classifications, and this is not shown to be the case by the evidence. — Haynes v. Crutchfield, 7. Ala. 189; Backner v. Haggin, 3 Monr. Rep. 59 ; Bell v. Pharr, Ib. 807. The judgment, following the verdict, is necessarily erroneous in the foregoing particular, and it must be reversed.
It is proper to add, that the form of the judgment, moreover, as shown by the record, is not precisely cerrect. It adjudges that the property levied On be “condemned to the satisfaction of the plaintiff’s debt.” If the levy had been under execution, where the amount of the debt was already reduced to judgment, no objection, perhaps, could be sustained to the judgment in its present form, so far at least as concerns this defect. It should properly have declared the property in controversy “subject to the levy of the attachment, and that it be condemned to the satisfaction of the judgment, if one is obtained.” — Seamans v. White, 8 Ala. 656; Langworthy v. Goodall, McLester & Co., at present term.
The principles of law which are to govern this case upon another trial, if the evidence remains unchanged, are few and simple.
If the plaintiff was a superintendent of defendant’s plantation, having been employed by him for the current year, 1882, he would have a lien upon the crops grown or raised on such place during that particular year, in and about which he was employed, to the extent of his hire or wages due for services rendered during the current year in the capacity of an agricultural superintendent. — Code, § 3482. And this lien, which is given by statute, will prevail against any purchaser of such crops, unless it be a purchaser for value without notice of such lien. — Scaife v. Stovall, 67 Ala. 237.
Actual knowledge of the lien is unnecessary to charge such purchaser with notice. It is sufficient if he have knowledge of facts calculated to put him upon inquiry. And a knowledge by the purchaser of the relation between the landlord and superintendent — as employer and employee for the current year — and of the further fact that the cotton purchased was raised or grown upon the particular premises where the plaintiff was employed as such superintendent — a knowledge, we repeat, of these two facts, would be sufficient to charge the *312purchaser with constructive notice of the existence of plaintiff’s lien, as well as the extent of it. — Lomax v. LeGrand & Co., 60 Ala. 537.
The evidence tends to show that the cotton was delivered, to the claimant, Townsend, in absolute payment of a debt due to him by the defendant, McClellan. If the intention of the parties was, that this act of delivery should pass the title, the sale might be complete, although no absolute price was agreed on between them. The law would assume, that the price was to be a fair and reasonable one; or, if the delivery was in payment of a specified debt, the amount of this debt would constitute the price. — Shealy & Finn v. Edwards, 73 Ala. 175. This sale, however, as we have before indicated, would avail nothing as against the plaintiff, if Townsend bought with notice, either actual or constructive, of the plaintiff’s lien, as given him by the statute.
We need not criticize the charges of the court, in the light of these principles. The judgment must be reversed, for the error first suggested, which is accordingly done ; and the cause is remanded.